Citation Nr: 1143352	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  05-40 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo with dizziness and headaches, on a direct basis and as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel






INTRODUCTION

The Veteran served on active duty from December 1960 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This claim came before the Board in January 2009, and the Board denied the claim.  The decision was appealed and the United States Court of Appeals for Veterans Claims (Court) issued a June 2009 Order in which it vacated the January 2009 Board decision and remanded the case to the Board for further development.  The Board remanded the claim at issue to the RO in October 2010.  At that time, the Board denied a claim for a compensable rating for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, remand is required per Stegall v. West, 11 Vet. App. 268 (1998), because the RO did not fully comply with the terms of the Board's last remand.  

The Board had asked, in that remand, for medical opinions as to whether it was at least as likely as not (a probability of at least 50 percent) that the Veteran's disability due to vertigo with dizziness and headaches had its clinical onset in service, or was otherwise related to active service, and the medical opinions obtained did not answer those questions.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the VA examiners who wrote the examination report addendums in January 2011 and August 2011.  The examiners must note in the VA examination reports that they had an opportunity to review the Veteran's claims file.  Based on that review, the examiners should express opinions as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's disability due to vertigo with dizziness and headaches had its clinical onset in service, or is otherwise related to active service (including whether any such disability is consistent with the Veteran's excessive in-service noise exposure or with his reports of continued symptoms for many years). 

If, for whatever reason, those VA examiners are unavailable to provide these further comments, then have someone else comment who is equally qualified to make these necessary determinations.  In the event of this latter situation, the Veteran may need to be reexamined. 

A complete rationale for any opinion expressed should be provided.  It is requested that the examiners discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

2.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiners if all of the questions posed are not answered. 

3.  Then readjudicate the claim in light of this and any other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________ ________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


